DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 5/11/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action for claims 9 & 19.  
Applicant’s amendments are not sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action for claims 4 & 14.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, 9-12, 14-17 & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a plurality of lumens…the location sensor is set in a first lumen of the plurality of lumens…and…the ablation needle is set in a second lumen of the plurality of lumens” and “wherein the ablation needle is provided in plurality, and each of the plurality of lumens is provided with at least two ablation needles”.  First, it is unclear if the “at least two ablation needles” are of the “plurality” of ablation needles or in addition.  Second, it is unclear if there are at least two ablation needles set in the “first lumen of the plurality of lumens” with the location sensor”.  For purposes of examination, the claim will be interpreted as having at least two lumens, the first lumen containing the location sensor and the second lumen containing at least two ablation needles. 
Claims 2, 4-7 & 9-10 depend from claim 1 and are thus also rejected. 
Claim 4 recites the limitations of “the plurality of lumens comprises at least two second lumens” and “a number of ablation needles”.  First, it is unclear if the “at least two second lumens” are the same as or in addition to the “second lumen” of claim 1. Second, it is unclear if the “number of ablation needles” are the same as or in addition to the “ablation needle” and/or “at least two ablation needles” of claim 1.  For purposes of examination, the claim will be interpreted as having an additional third lumen (two lumens are provided in claim 1 according to the claim interpretation above) containing an additional third and fourth ablation needle. 
Claim 11 is rejected upon the same rationale as provided for claim 1. 
Claims 12, 14-17 & 19-20 depend from claim 11 and are thus also rejected.
Claim 14 is rejected upon the same rationale as provided for claim 4.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller for controlling operations of the radiofrequency ablation catheter” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-7, 9-12, 14-17 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Beeckler et al. (2015/0297290, previously cited) in view of Long et al. (2011/098704).
Concerning claim 1, as illustrated in at least Figs. 1-3D, Beeckler et al. disclose a radiofrequency ablation catheter (catheter 100; [0044]), comprising: 
a catheter body (elongated catheter body 112 having distal tip section 115 including multi-lumen tubing 19 and tip electrode 2; [0044], [0047], [0054]); 
a ring electrode, annularly provided at a head of the catheter body (ring electrode 21 // or // tip electrode 2; [0054-0055]); 
a location sensor, provided in the catheter body (electromagnetic position biosensor 16 and electromagnetic sensor cable 16c are set in lumen 124 of tubing 19 provided in tip electrode 2; [0056], [0086]); and 
an ablation needle, provided in the catheter body and capable of moving forward or backward, wherein the ablation needle, when applied, pushes out of the head of the catheter body and penetrates into a lesion tissue (distal electrode needle 12 as a whole is longitudinally movable relative to catheter body 112 and distal tip section 115 between a retracted, withdrawn position and an extended, deployed position; [0053]);
wherein the catheter body is a multi-lumen structure comprising a plurality of lumens, the location sensor is set in a first lumen of the plurality of lumens, and the ablation needle is set in a second lumen of the plurality of lumens (catheter body 112, 115, 19, 2 comprises a plurality of lumens 118, 121, 122, 123, 124, 4L, 130, 141, 142, where electromagnetic position biosensor 16 and electromagnetic sensor cable 16c are set lumen 124 of tubing 19 and needle 12 is set in a second lumen 121, 130; [0045], [0047], [0054], [0056]). 
Beeckler et al. fail to disclose the ablation needle is provided in plurality, and each of the plurality of lumens is provided with at least two ablation needles. However, Long et al. disclose an ablation catheter (400) comprising a multi-lumen catheter body (lumen 402, 404 may be formed together) comprising a at least two ablation needles (425, 426 & 428, 429) provided in each of a plurality of lumens (402, 404).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Beeckler et al. such that the ablation needle is provided in plurality, and each of the plurality of lumens is provided with at least two ablation needles in order to provide the benefit of creating necrotic zones of various shapes within a tissue treatment region as taught by Long et al. ([0031], [0049], [0059], [0061]; Fig. 8)
Concerning claim 2, Beeckler et al. disclose the location sensor (16) is configured to output, according to a location magnetic field in a space where the location sensor is located, a current signal to a controller (computer) external to the radiofrequency ablation catheter (100), such that the controller (computer) determines a position of the radiofrequency ablation catheter (100) and controls the ablation needle (12) and the ring electrode (21) to perform radiofrequency ablation ([0068], [0086], [0087]).
Claim 4 is rejected upon the same rationale as provided for claim 1. 
Concerning claim 5, Beeckler et al. disclose the ablation needle (12) is a straight needle which is straight after pushing out of the head of the catheter body (Fig. 3A); or, the ablation needle is a curved needle which is curving, after pushing out of the head of the catheter body, at a set angle with respect to the catheter body.
Concerning claim 6, Beeckler et al. disclose a tail end of the ablation needle (12) is connected to one end of a push-pull torque transmission mechanism (84), and another end of the push-pull torque transmission mechanism is connected to a push-pull handle (117) ([0072], [0074-0075]; Fig. 6).
Concerning claim 7, Beeckler et al. disclose the ring electrode (21/2) is provided with a temperature sensor (9) therein ([0079])
Concerning claim 9, Beeckler et al. disclose a polarity of the ablation needle (12) is opposite to a polarity of the ring electrode (21/2) (i.e., electrodes can be of required polarities when connected to appropriate power source output).
Concerning claim 10, Beeckler et al. disclose a portion, other than the needle tip, of the ablation needle (12) is provided with an insulating layer (13) ([0059].
Concerning claim 11, as illustrated in at least Figs. 1-3D, Beeckler et al. disclose a radiofrequency system, comprising: 
a radiofrequency ablation catheter (catheter 100; [0044]), a controller for controlling operations of the radiofrequency ablation catheter (computer and imaging monitor; [0068], [0086]), and a connector for connecting the radiofrequency ablation catheter with the controller (electrical connector 48 connect to computer and imaging monitor; [0068]), wherein the radiofrequency ablation catheter comprises: 
a catheter body (elongated catheter body 112 having distal tip section 115 including multi-lumen tubing 19 and tip electrode 2; [0044], [0047], [0054]); 
a ring electrode, annularly provided at a head of the catheter body (ring electrode 21 // or // tip electrode 2; [0054-0055]); 
a location sensor, provided in the catheter body (electromagnetic position biosensor 16 and electromagnetic sensor cable 16c are in lumen 124 of tubing 19 provided in tip electrode 2; [0056], [0086]); and 
an ablation needle, provided in the catheter body and capable of moving forward or backward, wherein the ablation needle, when applied, pushes out of the head of the catheter body and penetrates into a lesion tissue (distal electrode needle 12 as a whole is longitudinally movable relative to catheter body 112 and distal tip section 115 between a retracted, withdrawn position and an extended, deployed position; [0053]);
wherein the catheter body is a multi-lumen structure comprising a plurality of lumens, the location sensor is set in a first lumen of the plurality of lumens, and the ablation needle is set in a second lumen of the plurality of lumens (catheter body 112, 115, 19, 2 comprises a plurality of lumens 118, 121, 122, 123, 124, 4L, 130, 141, 142, where electromagnetic position biosensor 16 and electromagnetic sensor cable 16c are set lumen 124 of tubing 19 and needle 12 is set in a second lumen 121, 130; [0045], [0047], [0054], [0056]). 
Beeckler et al. fail to disclose the ablation needle is provided in plurality, and each of the plurality of lumens is provided with at least two ablation needles. However, Long et al. disclose an ablation catheter (400) comprising a multi-lumen catheter body (lumen 402, 404 may be formed together) comprising a at least two ablation needles (425, 426 & 428, 429) provided in each of a plurality of lumens (402, 404).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Beeckler et al. such that the ablation needle is provided in plurality, and each of the plurality of lumens is provided with at least two ablation needles in order to provide the benefit of creating necrotic zones of various shapes within a tissue treatment region as taught by Long et al. ([0031], [0049], [0059], [0061]; Fig. 8)
Claim 12 is rejected upon the same rationale as presented for claim 2. 
Claim 14 is rejected upon the same rationale as provided for claim 11. 
Claim 15 is rejected upon the same rationale as presented for claim 5. 
Claim 16 is rejected upon the same rationale as presented for claim 6. 
Claim 17 is rejected upon the same rationale as presented for claim 7. 
Claim 19 is rejected upon the same rationale as presented for claim 9. 
Claim 20 is rejected upon the same rationale as presented for claim 10. 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794